 BETHANY HOME FOR THE AGEDBethany Home for theAgedandService Employees'InternationalUnion,Local No. 120, AFL-CIO,Petitioner.Case 19-RC-4951August 27, 1970DECISION AND DIRECTION OF ELECTIONBY MEMBERSMCCULLOCH,BROWN,AND JENKINSOn October 24, 1968, Petitioner filed a petitionunder Section 9(c) of the National Labor RelationsAct, as amended, seeking to represent certain of theEmployer's employees.Thereafter,theRegionalDirector administratively dismissed the petition onthe ground that the Employer, a nonprofit corporation,was not an employer within the meaning of Section2(2) of the Act. The Regional Director's dismissalof the petition subsequently was reversed on appealto the Board which reinstated the petition and directedtheRegionalDirector to issue a notice of hearingthereon. Accords ly, a hearing was held before Hear-ing Officer Eugi R. Nielson of the National LaborRelations Board.Following the hearing and pursuant to Section102.67 of the National Labor Relations Board Rulesand Regulations and Statements of Procedure, Series8, as amended, by direction of the Regional Directorfor Region 19, the case was transferred to the Boardfor decision. Briefs have been filed by the Employerand Petitioner.'Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the Hearing Officer's rul-ingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardfinds:1.The Employer is a private, accredited, 212-bed institution organized under the nonprofit corpo-rate laws of the State of Washington. It is licensedby the State and certified by the State Departmentof Public Health as a Class 1 nursing home authorizedto render heavy nursing care services. It also is certifiedunder Medicare as an extended care facility. Its medi-cal staff consists of two nonsalaried physicians whoare on 24-hour call and are paid by the Employer'sresidents for services rendered. The 35-37 other physi-'Petitioner's request for oral argument is hereby denied, as the recordand briefs adequately present the issues and positions of the parties191cians in the local area who may attend those residentsapparently are paid on the same basis. It servicesaged and senile, but not retarded, residents, mostof whom are of the Lutheran faith, and all of whomare drawn exclusively from within the State, primarilyfrom the Everett area. Its authorization to providethose residentswith heavy nursing care servicesincludes the rendering of intermediate and light nurs-ing services, and the Employer accordingly offersto nine different patient categories all types of nursingserviceswithin this broad range. As of the timeof the hearing, 89 residents were receiving some typeof nursing care. According to the Employer, it "oper-ates as a nonprofit hospital, except there is no facilityfor major surgery."In addition to the foregoing medical and nursingservices, the Employer also provides its residents witha continous program of Bible studies, spiritual consel-ing, and other religious services, These services areconducted in accordance with the concepts of theAmerican Lutheran Church, with which the Employerisaffiliated but not controlled, under the directionof the Employer's administrator and assistant adminis-trator, both of whom are Lutheran ministers.During 1968, the Employer expended $450,000 fromgross receipts of $502,000, exclusive of contributionsand gifts. Of this latter amount, $353,000 was derivedfrom patient fees, $124,000 from state welfare agencies,and $25,000 in Medicare payments. During this sameperiod,theEmployerpurchasedapproximately$10,500 worth of goods and supplies from local con-cerns who, in turn, obtained those goods and suppliesfrom points directly outside the State or from compa-nies located within the State but engaged in interstatecommerce.While not disputing that its involvement in inter-state commerce sufficiently establishes the Board'sstatutory and discretionary jurisdiction, the Employerargues that the Board should nevertheless declineto assert jurisdiction over it because of the nonprofit,primarily religious, character of its operation.Morespecifically, the Employer contends that its operationisunlike that of a nursing home in that its primarypurpose is to provide a church home for the spiritualneeds of the aged and, as a necessary but secondaryfunction, to "provide services to help [the aged] intheirbodilyneeds."Alternatively, theEmployerasserts that it "operates as a nonprofit hospital,"thereby intimating that its operation is so closelyrelated to, or indistinguishable from, the operationof statutorily exempted nonprofit hospitals that italso should be afforded that exemption.We findno merit in these contentions.The principles involved herein already have beendetermined byDrexel Home, Inc.,182NLRB No.185 NLRB No. 85 192DECISIONS OF NATIONAL LABOR RELATIONS BOARD -151, wherein jurisdiction was asserted over a nonprofitextended care facility substantially similar to theEmployer's in operation and effect on commerce.We noted inDrexelthat we had asserted jurisdictionover proprietary nursing homes and related facilities,'and that if, in fact, an employer's operation placesitwithin the general classification of a nursing homeor a related facility, its characterization of itself assomething other than a nursing home does not removeitfrom that general classification.We also adoptedthe American Hospital Association's definition of anextended care facility' in order to provide, for ourjurisdictional purposes, a clearer and more objectivecharacterization of health-care operations which fallwithin the above-mentioned general classification butwhich often are obscured by semantic differentiations.We concluded that inasmuch as the operations ofnonprofit extended care facilities are analogous to,and substantially affect commerce in much the samemanner as, similar proprietary health-care facilities,an employer's nonprofit status is an irrelevant basison which to decline to assert jurisdiction since itsimpact on commerce is neither influenced nor lessenedby its nonprofit status, its title, its religious affiliation,or its occupants. Those factors do not provide aproper ground for measuring the effect on commerceengendered by such an institution.Those principles are fully applicable herein andcompel us to conclude that the Employer's characteri-zation of itself as something other than a nursinghome does not remove it from the category of facilitiesover which jurisdiction was asserted inDrexel.Itsoperation clearly falls within the ambit of a subacuteextended care facility as evidenced by the heavy,intermediate, and light nursing care services whichitoffers to nine different categories of patient-resi-dents services which, as of the time of the hearing,were being utilized by 42 percent of all residents.Moreover, the substantial effect on commerce engen-dered by its operation generally, and by its participa-tion in the nationally oriented and publicly financedMedicare program specifically, is neither influencednor lessened by its nonprofit status or its religiousaffiliation.Accordingly, we find, for all the reasons set forthherein and inDrexel,and because the Employerreceives in excess of $100,000 in gross revenues perannum, that it will effectuate the policies of theAct to assert jurisdiction over the Employer's extendedcare facility.2.The labor organization involved claims to repre-sent certain employees of the employer.3.A question affecting commerce exists concerningthe representation of certain employees of the Employ-er within the meaning of Section 9(c)(1) and Section2(6) and (7) of the Act.4.The parties have stipulated, and we find, thatthe following employees of the Employer constitutea unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of theAct:All licensed practical nurses, nurses' aides, foodservicedepartmentemployees,maintenancedepartment employees, housekeeping departmentemployees, and laundrydepaentemployees,excluding the occupational thist,office cleri-cal employees, registered nurses, and all guards,supervisors,andprofessionalemployeesasdefined in the Act.[Direction of Election4 omitted from publication.]University Nursing Home,Inc,168 NLRB No 53"An establishment with permanent facilities that include inpatientbeds,and with medical services,including continuous nursing services,to provide treatment to patients who require inpatient care but whodo not require hospital services "°In order to assure that all eligible voters may have the opportunityto be informed of the issues in the exercise of their statutory rightto vote,allparties to the electionwhould haveaccess to a list ofvoters and their addresses which may be used to communicate withthemExcelsior Underwear,Inc,156 NLRB1236,NLR B v Wyman-Gordon Company,394 U S 759 Accordingly, it is herebydirected thatan election eligibility list,containing the names and addresses of allthe eligible voters,must be filedby the Employerwith the RegionalDirector for Region 19 within7 days of thedate of this Decisionand Direction of Election The Regional Director shall make the listavailable to all parties to the electionNo extension of time to filethis list shall be granted by the Regional Director except in extraordinarycircumstances Failure to comply with this requirement shall be groundsfor setting aside the election whenever proper objections are filed